A sufficient ground for sustaining the nonsuit *Page 471 
in this case is the fact that the testimony shows no defect in the highway.
The accident occurred from the backing of a wagon, in which the plaintiff was seated, down hill and across the road against bowlders on the edge of an embankment six or seven feet high, and about eighteen feet from the traveled way. It does not appear whether this embankment was within the line of the highway; seePotts v. Allen, 19 R.I. 489. But, assuming it to be so, the bowlders formed a guard against the edge of the bank sufficient, at least, to keep the wagon from going into the ditch, and the bank itself was an ample distance from the roadway for ordinary travel on a country road. The plaintiff failed to sustain the allegations of his declaration.
Petition for new trial denied, and case remitted to the Common Pleas Division for judgment.